Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.466 Filed 05/18/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JASON RICHARD EIDAM #266232,

               Plaintiff,                                    Hon. Robert J. Jonker

v.                                                           Case No. 1:19-cv-978

COUNTY OF BERRIEN, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       The Court has before it Defendants’ Motions for Summary Judgment. (ECF Nos. 55 and

59.) Plaintiff has failed to respond to the motions within the time permitted by Western District of

Michigan Local Civil Rule 7.2(c). Pursuant to 28 U.S.C. § 636(b)(1)(B), I recommend that both

motions be GRANTED, and that Plaintiff’s complaint be dismissed with prejudice.1

                                         I. Background

       Plaintiff filed his complaint in this case on November 18, 2019, against the County of

Berrien and Sheriff L. Paul Bailey alleging various claims based on incidents that occurred while

Plaintiff was housed at the Berrien County Jail as a pretrial detainee between August and October

2019. Plaintiff subsequently filed an amended complaint adding additional Defendants. (ECF No.

13.) Plaintiff’s remaining claims are: (1) Fourteenth Amendment denial-of-medical-care claims

against Unknown Intake Nurse and Defendant Bailey; and (2) First Amendment free-exercise




1
  Because Plaintiff has failed to respond and Defendants’ briefs adequately develop the issues, I
conclude that oral argument is unnecessary.
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.467 Filed 05/18/21 Page 2 of 10




claims against Defendants Bailey, Unknown Lange, Unknown Hyun, and the County. (ECF No.

53.)

       A.      Facts Regarding Denial of Medication

       On August 8, 2019, Plaintiff was arrested by City of Niles police officers for

assault/resisting and obstructing a police officer. (ECF No. 59-2 at PageID.296.) During the intake

process at the City of Niles Police Department, Plaintiff reported that his current medications that

he was carrying or should be given continuously included “psych meds, lithium, effoxir (sic),

gabipentum (sic), [and] colonopin (sic),” for “claimed PTSD, [b]ipolar 1, ADHD, [and] [a]nxiety.”

(Id. at PageID.297.) On August 9, 2019, Kelly Anderson, R.N. (Unknown Nurse), completed the

intake screening for Plaintiff at the Berrien County Jail. She noted that Plaintiff’s medical history

included chronic back pain, bipolar 1, PTSD, and ADHD. She also noted that he used Walgreens

as his pharmacy and was taking Klonipin, Lithium, Effexor, Gabapentin, and Suboxone. Plaintiff

reported current use of psychotropic medications, history of psychiatric hospitalization, and history

of outpatient mental health treatment. R.N. Anderson referred Plaintiff for a mental health

evaluation. (Id. at PageID.318–24.) The same day, R.N. Thomas contacted P.A. Morrison and

arranged for Plaintiff to receive Effexor and Lithium, but no Gabapentin “at this time.” Later in

the day, another nurse contacted P.A. Morrison with a telephone order for Medrol for

inflammation, which P.A. Morrison approved. (Id. at PageID.325–26.)

       R.N. Anderson called Walgreens to verify Plaintiff’s medications, which included

Prednisone, Clonazepam, Effexor, Gabapentin, and Lithium. She emailed the list to Dr. Fatoki.

(Id. at PageID.328–29.) R.N. Anderson updated Plaintiff’s chart to note that he was placed on

withdrawal protocols for Suboxone and Clonazepam from August 9 to August 14, 2019. Over that

period of time, Plaintiff exhibited mild symptoms and had withdrawal scores of 12/13 or less. (Id.

at PageID.342, 347–451.)
                                                 2
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.468 Filed 05/18/21 Page 3 of 10




       Plaintiff signed consent forms for Effexor and Lithium and was placed on medication cart

call out. (Id. at PageID.328, 454–55.) Plaintiff refused several visits with the psych provider. (Id.

at PageID.327, 453.)

       Sarah Patrick, M.A., M.H.P., saw Plaintiff on August 9, 2019, for an initial mental health

evaluation. She noted that Plaintiff had a mental health history and was medication compliant. A

behavioral health follow up was planned. (Id. at PageID.313–17.) In August 2019, Plaintiff sent

healthcare requests relating to his mental health. However, when called out, he refused to see Ms.

Patrick. (Id. at PageID.330–31; Id. at PageID.334–41.) Plaintiff filed a grievance stating that he

wanted to see the psychiatrist and would not see Ms. Patrick for his concerns about his medication.

Plaintiff was informed that the doctor reviews his records and starts medications at the jail, as

needed. (Id. at PageID.332–33.) Plaintiff’s records show that while he was at the jail, he took all

of his prescribed Lithium and almost all of his prescribed Effexor. (Id. at PageID.343–46.)

       B.      Facts Regarding Confiscation of Plaintiff’s Religious Materials

       Plaintiff alleged that on October 22, 2019, Deputies Lange and Ertman went to Dorm 2E

and told the prisoners that Defendants Hyun and Bailey ordered them to take all books, Bibles,

Bible study books, and Plaintiff’s Sudoku book because books were a good hiding place for bed

bugs. Plaintiff alleged, however, that the day before, the pest control company brought in a bed

bug sniffing dog and Dorm 2E was clear of bugs. (ECF No. 1 at PageID.3–4.) Plaintiff claimed

that, although the chaplain brought him a new Bible, it had small print and he could not read it.

(Id. at PageID.5.)

       Defendants Bailey, Lange, Hyun, and the County have presented evidence showing that

the bed bug infestation was worse than Plaintiff indicated in his complaint. The infestation was

discovered on September 9, 2019. At that time, the County hired a pest control company to

eradicate the infestation in Dorm 2K. (ECF No. 57-1.) Unfortunately, a second infestation was
                                             3
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.469 Filed 05/18/21 Page 4 of 10




found on October 14, 2019. (ECF No. 57-2.) A canine trained to detect bed bugs found infestations

in ten dorms, the jail library, and a bag in the women’s property room. (ECF No. 57-3.) On October

21, the jail adopted a policy to remove all books and magazines, including Bibles, from the jail

facility. (ECF No. 57-4.) The jail made efforts to replace Bibles that were taken from prisoners.

On October 29, 2019, Plaintiff received a replacement Bible. However, he was still asking for one

on October 30, 2019. (ECF No. 57-6.) Plaintiff was transferred to the Cass County Jail on

November 12, 2019, for reasons unrelated to this action. (ECF No. 57-7.)

                               II. Summary Judgment Standard

       Summary judgment is appropriate if there is no genuine issue as to any material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts

are facts that are defined by substantive law and are necessary to apply the law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a reasonable jury could return

judgment for the non-moving party. Id.

       The court must draw all inferences in a light most favorable to the non-moving party but

may grant summary judgment when “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th

Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       Generally, where the non-moving party fails to respond to a motion for summary judgment,

“the district court must, at a minimum, examine the moving party’s motion for summary judgment

to ensure that it has discharged its initial burden.” Miller v. Shore Fin. Servs., Inc., 141 F. App’x

417, 419 (6th Cir. 2005) (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998)).




                                                 4
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.470 Filed 05/18/21 Page 5 of 10




                                      III. Discussion

          A.     Denial of Medications

          Plaintiff alleges that Defendant Unknown Intake Nurse, identified on the intake form as

R.N. Anderson, and Defendant Bailey denied him his prescription medications every day for 120

days.

          The Eighth Amendment’s prohibition against cruel and unusual punishment applies not

only to punishment imposed by the state, but also to deprivations that occur during imprisonment

and are not part of the sentence imposed. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Estelle

v. Gamble, 429 U.S. 97, 101-02 (1976). Punishment that is without penological justification or

involves the unnecessary and wanton infliction of pain also violates the Eighth Amendment’s

proscriptions. See Rhodes v. Chapman, 452 U.S. 337, 346 (1981). In other words, the Eighth

Amendment prohibits “the gratuitous infliction of suffering.” Gregg v. Georgia, 428 U.S. 153, 183

(1976).

          The unnecessary and wanton infliction of pain encompasses “deliberate indifference” to an

inmate’s “serious medical needs.” Estelle, 429 U.S. at 104-06; Napier v. Madison Cnty., 238 F.3d

739, 742 (6th Cir. 2001). Determining whether denial of medical care amounts to an Eighth

Amendment violation involves two steps. First, the court must determine, objectively, whether the

alleged deprivation was sufficiently serious. A “serious medical need” sufficient to implicate the

Eighth Amendment is “one that has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). Thus, the objective component is

satisfied where a prisoner receives no treatment for a serious medical need. See Rhinehart v. Scutt,

894 F.3d 721, 737 (6th Cir. 2018). If the plaintiff’s claim, however, is based on “the prison’s failure

to treat a condition adequately, or where the prisoner’s affliction is seemingly minor or non-
                                                  5
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.471 Filed 05/18/21 Page 6 of 10




obvious,” Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 898 (6th Cir. 2004), the plaintiff must

“place verifying medical evidence in the record to establish the detrimental effect of the delay in

medical treatment.” Napier, 238 F.3d at 742 (internal quotation marks omitted).

         If the plaintiff satisfies the objective component, he must then demonstrate that the

defendant possessed a sufficiently culpable state of mind:

         a prison official cannot be found liable under the Eighth Amendment for denying
         an inmate humane conditions of confinement unless the official knows of and
         disregards an excessive risk to inmate health or safety; the official must both be
         aware of facts from which the inference could be drawn that a substantial risk of
         serious harm exists, and he must also draw the inference.

Farmer, 511 U.S. at 837 (1994). Id. at 837. In other words, the plaintiff “must present evidence

from which a trier of fact could conclude ‘that the official was subjectively aware of the risk’ and

‘disregard[ed] that risk by failing to take reasonable measures to abate it.’” Greene v. Bowles, 361

F.3d 290, 294 (6th Cir. 2004) (citing Farmer, 511 U.S. at 829, 847). To satisfy this part of the

analysis, the plaintiff must demonstrate that the defendant acted with “deliberateness tantamount

to intent to punish.” Miller v. Calhoun Cnty., 408 F.3d 803, 813 (6th Cir. 2005).

         Where a denial-of-medical care claim is asserted on behalf of a pretrial detainee, the claim

is analyzed under the Due Process Clause of the Fourteenth Amendment. Griffith v. Franklin Cnty.,

975 F.3d 554, 566–67 (6th Cir. 2020) (citing Winkler v. Madison Cnty., 893 F.3d 877, 890 (6th

Cir. 2018)). Although the Supreme Court has eliminated the subjective prong of excessive force

claims by pretrial detainees under the Due Process Clause, see Kingsley v. Hendrickson, 576 U.S.

389 (2015), the Sixth Circuit continues to apply “the same ‘deliberate indifference’ framework”

to denial-of-medical-care Fourteenth Amendment claims by pretrial detainees that applies to

Eighth Amendment claims by convicted prisoners. Id. at 567; see also McCain v. St. Clair Cnty.,

750 F. App’x 399, 403 (6th Cir. 2018); Medley v. Shelby Cnty., 742 F. App’x 958, 961 (6th Cir.

2018).
                                                  6
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.472 Filed 05/18/21 Page 7 of 10




       As an initial matter, Plaintiff’s claim against Defendant Bailey fails because Plaintiff has

offered no evidence that Defendant Bailey was involved in the alleged denial of his medications.

It is well established that the doctrine of respondeat superior does not apply in Section 1983 actions

to impute liability to supervisory personnel. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S.

658, 691–95 (1978). There is no evidence that Defendant Bailey was involved in any way in

Plaintiff’s medical care. To the extent that Plaintiff intended to allege that Defendant Bailey is

liable under a theory of supervisory liability, such claim fails because Plaintiff has presented no

evidence that Defendant Bailey condoned or otherwise approved of the alleged denial of medical

care. See Copeland v. Machulis, 57 F.3d 476, 481 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d

416, 421 (6th Cir. 1984).

       Plaintiff’s claim against R.N. Anderson—the Unknown Intake Nurse—fails on the

objective prong of Plaintiff’s claim. Here, the evidence shows that R.N. Anderson recorded

Plaintiff’s medical history, medications, and mental health history. She also referred Plaintiff for

a mental health evaluation and called Walgreens to verify Plaintiff’s prescriptions. Another nurse

contacted the on-call provider to ensure that prescriptions were ordered for Plaintiff. Plaintiff was

prescribed Effexor and Lithium and placed on a withdrawal protocol for his other medications.

This is not a situation in which Plaintiff received no treatment at all for his mental health

conditions. Thus, Plaintiff was required to “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment.” Santiago v. Ringle, 734 F.3d

585, 590 (6th Cir. 2013) (quoting Napier v. Madison Cnty., 238 F.3d 739, 742 (6th Cir. 2001)).

Plaintiff offers no evidence satisfying this requirement. Therefore, summary judgment is properly

granted on this claim.




                                                  7
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.473 Filed 05/18/21 Page 8 of 10




        Plaintiff’s claim fails on the subjective component as well. Nothing in the record shows

that R.N. Anderson knew of and disregarded “an excessive risk to inmate health or safety.”

Farmer, 511 U.S. at 837.

        B.      Confiscation of Religious Materials

        Plaintiff alleges that Defendants Bailey, Lange, Hyun, and the County violated his First

Amendment right to freely exercise his religion by confiscating his religious materials. It is well

established that a prisoner does not forfeit all of his constitutional rights, including his right to free

exercise of religion. See Cruz v. Beto, 405 U.S. 319, 322 n.2 (1972) (stating that “reasonable

opportunities must be afforded to all prisoners to exercise the religious freedom guaranteed by the

First and Fourteenth Amendment without fear of penalty”). On the other hand, it is well established

that incarceration legitimately requires restrictions on many rights and privileges that prisoners

retain. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).

        [S]uch a standard is necessary “if prison administrators ..., and not the courts, [are]
        to make the difficult judgments concerning institutional operations.” Jones v. North
        Carolina Prisoners’ Union, 433 U.S. [119,] 128, 97 S. Ct. [2532, 2539 (1977)].
        Subjecting the day-to-day judgments of prison officials to an inflexible strict
        scrutiny analysis would seriously hamper their ability to anticipate security
        problems and adopt innovative solutions to the intractable problems of prison
        administration. The rule would also distort the decision making process, for every
        administrative judgment would be subject to the possibility that some court
        somewhere would conclude that it had a less restrictive way of solving the problem
        at hand. Courts inevitably would become the primary arbiters of what constitutes
        the best solution to every administrative problem, thereby “unnecessarily
        perpetuat[ing] the involvement of the federal courts in the affairs of prison
        administration.” Procunier v. Martinez, 416 U.S. [396], 407, 94 S. Ct. [1800, 1808
        (1974)].

Turner v. Safley, 482 U.S. 78, 89 (1987).

         In Turner, the Court articulated four factors to assess the reasonableness of a prison

regulation: (1) whether there is a valid, rational connection between the prison regulation and the

legitimate governmental interest put forward to justify it; (2) whether there are alternative means

                                                    8
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.474 Filed 05/18/21 Page 9 of 10




of exercising the right that remain open to prison inmates; (3) what impact that accommodation of

the asserted constitutional right will have on other guards and inmates; and (4) whether there are

other readily available alternatives at a de minimis cost to valid penological interests. Id. at 89–91.

Regarding these factors, Defendants have presented evidence that, after the initial bed bug

infestation that Plaintiff references in his complaint was addressed, a second, more widespread

infestation was discovered. Subsequently, a canine trained to detect bed bugs found a major

infestation in the library and ten jail dormitories. Because books were a major source of the

infestation, the representative from the pest control company advised jail personnel that removing

all books and reading materials was the most effective way to eradicate the bugs from the jail.

(ECF No. 57-12 at PageID.258.)

       Application of the Turner factors in this case shows that Defendants’ removal of all books,

including Plaintiff’s Bible and other religious materials, was a reasonable response to the issues

posed by the bed bug infestation. First, the removal of books from the jail was rationally connected

to addressing the bed bug problem that was present in the jail facility. Eradication of the bed bug

infestation was a legitimate concern for jail officials because it could have led to health issues and

unrest among the inmates. Given the scope of the infestation, and the need to address the problem

throughout the facility, Defendants’ solution to the problem was reasonable. Regarding the second

factor, although jail officials confiscated Bibles and other religious materials, they made

reasonable efforts to provide replacement Bibles as soon as practicable after the existing books

were confiscated. Although Plaintiff was not happy with his replacement Bible, the deprivation

was only temporary, and Plaintiff still possessed the religious material he claims he needed. The

third factor assesses the impact on other prisoners and guards. Allowing the bed bug problem to

fester undoubtedly would have affected both prisoners and guards. Finally, there is no indication


                                                  9
Case 1:19-cv-00978-RJJ-SJB ECF No. 63, PageID.475 Filed 05/18/21 Page 10 of 10




that ready alternatives were available to jail officials at de minimis cost. The policy at issue—

removing all books and reading materials and providing replacement Bibles to prisoners who

wanted them as soon as possible—struck a reasonable balance between the governmental interests

at stake and the inmates’ free exercise rights. See Meadows v. Hopkins, 713 F.2d 206, 210–11 (6th

Cir. 1983).

       Therefore, Plaintiff fails to demonstrate a violation of his First Amendment free exercise

rights. Accordingly, Defendants are entitled to summary judgment on this claim.2

                                       IV. Conclusion

       For the reasons set forth above, I recommend that the Court GRANT Defendants’ motions

for summary judgment (ECF Nos. 55 and 59) and dismiss Plaintiff’s complaint with prejudice.


Dated: May 18, 2021                                         /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge

                                           NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




2
  Because I conclude that Plaintiff’s claim fails on the merits, there is no need to address
Defendants’ argument that Plaintiff’s claims against Defendant Bailey and the County are
duplicative.
                                             10
